department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax exempt and government entities release number release date date j anuary16 vil legend date property state subsidiary in response to your ruling_request dated date requesting certain rulings this is with respect to the income_tax consequences to you of the complete_liquidation and dissolution of your wholly owned subsidiary that is tax exempt under sec_501 of the internal_revenue_code code facts you are a state nonprofit membership corporation organized in and recognized in as tax-exempt under sec_501 to operate as a country club state statutes prohibited stock ownership of not-for-profit entities therefore in order to provide a mechanism for members to recoup all or part of their investment in the country club assets upon withdrawal death or change in membership classification in the members formed subsidiary a state for-profit corporation recognized in as tax-exempt under sec_501 retroactive to its inception subsidiary owned all tangible_property for a country club the property’ leased the property to you for use in furtherance of your exempt purposes and paid all income to you less operational expenses the amount of subsidiary income you received was typically less then of your gross_receipts only your members could own stock in subsidiary your members were the only shareholders of subsidiary until you state that this affiliate structure was administratively expensive requiring among other things separate_accounting auditing and tax returns therefore you decided to simplify and streamline the structure on date you bought one share of the common_stock of subsidiary through an issuance of immediately thereafter subsidiary redeemed all other shares of its stock which subsidiary shares were held by your members result subsidiary became your wholly owned subsidiary you and subsidiary were eligible to filed consolidated_returns but did not as a all profits derived by subsidiary after payment of all ordinary and necessary expenses have been turned over to you for your use and benefit in its operation as a social_club you propose to completely liquidate subsidiary the liquidation a plan_of_liquidation was adopted in under the liquidation pian all of the stock of subsidiary will be redeemed and cancelled and subsidiary will be dissolved you as the sole shareholder of subsidiary will receive all assets and assume all liabilities of subsidiary in the liquidation you will continue to use the assets distributed from subsidiary in the direct performance of your exempt_function upon the service’s issuance of this private_letter_ruling subsidiary will make its first liquidating_distribution at the same time subsidiary will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to you once all the assets of subsidiary are liquidated into you articles of dissolution will be filed with state x with respect to subsidiary and subsidiary will be dissolved representations in connection with the proposed liquidation you represent as follows you on the date of adoption of the liquidation plan and at all times until the final liquidating percent of the single outstanding cla sec_1 distribution is completed will be the owner of at least of subsidiary stock no shares the adoption of the plan of complete_liquidation of subsidiary of subsidiary stock will have been redeemed during the three years preceding subsidiary has adopted a liquidation plan specifying that the final liquidating_distribution is to be completed within years from the close of the taxable_year of subsidiary in which the first liquidating_distribution is made subsidiary will retain no assets following the final liquidating_distribution as soon as the first liquidating_distribution has been made subsidiary will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders subsidiary will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the liquidation plan no assets of subsidiary have been or will be disposed of by either subsidiary or you except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the liquidation plan the liquidation of subsidiary will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient’ of any of the businesses or assets of subsidiary if persons holding directly or indirectly more than twenty percent in value of the subsidiary stock also hold directly or indirectly more than twenty percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to adoption of the liquidation plan no assets of subsidiary will have been distributed in kind transferred or sold to you except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the liquidation plan subsidiary will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of subsidiary will exceed its liabilities both at the date of the adoption of the liquidation plan and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between you and subsidiary and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the liquidation plan all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of subsidiary have been fully disclosed you have satisfied all the requirements to be classified as tax exempt under sec_501 subsidiary receives tax-exempt status under sec_501 and holds all tangible_property of the country club which is leased to you for use in connection with your exempt_purpose subsidiary has not engaged in activities that would give rise to unrelated business taxable income'within the meanings of sec_511 and sec_514 all assets including proceeds of sales of assets distributed to you by subsidiary in the liquidation will be used by you in the performance of your exempt_function you will not use any of the assets received in the liquidation or the proceeds from the sale of such assets in any activity that would give rise to unrelated_business_taxable_income within the meanings of sec_511 and sec_514 you represent that you intend to continue to use the assets distributed from subsidiary in the direct performance of your exempt_function if property is sold by subsidiary or by you you will within the period beginning one year before the date of such sale and ending three years after the date of such sale reinvest the entire amount of the proceeds from the sale in the purchase of new exempt_function property rulings requested you will recognize no gain_or_loss upon the receipt of the assets and liabilities of subsidiary in the liquidation sec_332 no gain_or_loss will be recognized by subsidiary on the distribution of its assets to or the assumption of particular sec_337 will not apply to the liquidation sec_337 and sec_336 liabilities you by in your basis in each asset received from subsidiary as a result of the liquidation will be the same as the basis of that asset in the hands of subsidiary immediately before the liquidation sec_334 your holding_period in each asset received from subsidiary as a result of the liquidation will include the period during which that asset was held by subsidiary sec_1223 that the liquidation of subsidiary into you will not adversely affect your tax exempt status law sec_332 provides that no gain_or_loss shali be recognized on the receipt by a corporation of property distributed in a complete_liquidation of another corporation sec_332 sets forth various requirements that must be met in order for a distribution to be considered in complete_liquidation for purposes of sec_332 sec_337 provides that no gain_or_loss shall be recognized to the liquidating corporation on the distribution to the 80-percent_distributee of any property in a complete_liquidation to which sec_332 applies sec_337 generally provides that sec_337 and b shall not apply where the percent distributee is an organization with limited exception not relevant on these facts which is exempt from the tax_imposed_by_chapter_1 sec_337 authorizes the secretary to prescribe regulations as may be necessary or appropriate to carry out the purposes of the amendments made by subtitle d of title vi of the tax_reform_act_of_1986 including regulations to ensure that such purposes may not be circumvented through the use of a tax-exempt_entity the legislative_history concerning a amendment to sec_337 explains that the grant of authority in sec_337 includes rules to require the recognition of gain if appreciated_property of a c_corporation is transferred to a tax- exempt entity in a carryover_basis transaction that would otherwise eliminate corporate level tax on the built-in appreciation s rep no 100th cong 2d sess footnote omitted sec_501 provides for the exemption of corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turning over the entire amount thereof less expenses to an organization which itself is exempt under sec_501 of the code sec_501 provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder publaw_94_568 amended sec_501 in so such organizations could receive some outside income without losing their exempt status s rep no 94th cong 2d sess explains how congress intends the amended sec_507 work including limits on gross_receipts from outside sources and non-members and certain exclusions such as unusual income d -4 a of the regulations sets forth section a taxable corporation transfers all or substantially_all of its assets to one or more tax-exempt entities the taxable corporation must recognize gain_or_loss immediately before the transfer as if the assets transferred were sold at their fair market values the general_rule that if rulings based solely on the information submitted and representations provided we rule as follows you will recognize no gain_or_loss upon the receipt of the assets and liabilities of subsidiary in the liquidation sec_332 no gain_or_loss will be recognized by subsidiary on the distribution of its assets to or the assumption of particular sec_337 will not apply to the liquidation sec_337 and sec_336 liabilities you by in your basis in each asset received from subsidiary as a result of the liquidation will be the same as the basis of that asset in the hands of subsidiary immediately before the liquidation sec_334 your holding_period in each asset received from subsidiary as a result of the liquidation will include the period during which that asset was held by subsidiary sec_1223 as there is no recognition of gain_or_loss as described in rulings liquidation of subsidiary into you will not adversely affect your tax exempt status and the this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice a copy of this ruling with deletions that we intend to make notice of intention to disclose available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this telephone number are shown in the heading of this letter_ruling please contact the person whose name and in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative x sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
